Citation Nr: 1717836	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a mid-back condition.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1946 to March 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

As an initial matter, the Board notes that the Veteran submitted a claim in March 1946 for service connection for his back condition.  In May 1946, the Veteran's claim for service connection for aggravation of his back condition was denied.  Evidence of record at the time of that decision included some service treatment records.  However, following a new claim for dental treatment in January 1948, new service treatment records were obtained in March 1948 from a different government source, including additional new relevant records pertaining to the Veteran's treatment of his back condition in service.  The Veteran's claim was not readjudicated with consideration of those records until he filed to reopen his claim in January 2013.  Under 38 C.F.R. § 3.156(c)(1) (2016), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  Therefore, this appeal is not a matter of reopening a claim based on new and material evidence, and is treated as a de novo review of the Veteran's original March 1946 claim.  

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

REMAND

The Veteran essentially contends that his back condition was aggravated when he was doing a unit exercise with a telephone pole where it was being passed from person to person and he was hit by the pole.  See e.g., January 2013 statement. 

First, in a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In the instant case, the Veteran claimed that he had outstanding treatment records from a period of approximately a month during which he stayed in William Beaumont General Hospital receiving treatment for his back after his unit exercise injury.  In January 2014, a Personnel Information Exchange System (PIES) request was made for inpatient clinical treatment records from William Beaumont General Hospital for January to March 1946.  In March 2015, a response returned that these clinical records would have been stored at the OMPF, which was destroyed in a 1973 fire.  The Veteran was never notified of this finding in accordance with 38 C.F.R. § 3.159(e).  Therefore, upon remand, the Veteran should be sent notification of the unavailability of his inpatient records in accordance with  38 C.F.R. § 3.159(e).

Next, the Veteran has indicated in multiple statements, including on his June 2015 VA Form 9 Substantive Appeal that he would obtain a medical opinion which would indicate that his back condition was permanently aggravated from service; however no such opinion has been associated with the claims file.  Therefore, upon remand, the Veteran should be asked to provide any outstanding private treatment records or opinions.

Finally, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

In May 2015, the Veteran was afforded a VA opinion to determine the nature and etiology of his claimed back condition.  The examiner noted that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner's rationale was that while the Veteran's account of back pain during training exercises is reasonable and credible, there is insufficient evidence to support that the veteran suffered a permanent aggravation of his back condition beyond that of normal progression.  The Board notes that the finding of "insufficient evidence" does not meet the "clear and convincing" standard required to rebut the second prong of the presumption of soundness under 38 U.S.C. § 1111,  Therefore, upon remand, an addendum opinion should be obtained to address aggravation of the Veteran's condition in service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The Veteran should be notified of the unavailability of certain William Beaumont General Hospital treatment records in accordance with 38 C.F.R. § 3.159(e).  

This letter should also inform the Veteran of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records in accordance with the heightened duty to assist. 

2.  With appropriate authorization from the Veteran, obtain any outstanding relevant private treatment records, including any opinions that the Veteran's mid-back condition was permanently aggravated beyond its natural progression by service.

3.  Return the matter to the examiner that conducted the May 2015 VA examination to obtain an addendum to their opinion.  If this examiner deems it necessary to re-examine the Veteran to provide the requested opinions, such examination should be scheduled.  If the May 2015 VA examiner is unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed mid-back condition.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should state whether there is clear and unmistakable evidence (i.e. obvious, manifest, and undebatable evidence) that the Veteran's pre-existing mid-back condition was not aggravated by service beyond its natural progression.

The examiner's attention is directed to the Veteran's competent statements that he was doing a unit exercise with a telephone pole where it was being passed from person to person and he was hit by the pole, causing him to be hospitalized during service.  See e.g., January 2013 statement. 

A rationale for all opinions should be provided. 

4.  Thereafter, take any additional development action that is deemed warranted and readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




